Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 5/19/2021 have been fully considered but they are not persuasive. 
The argument is a piecemeal analysis breaking apart the rejection into parts as opposed to addressing the rejection as a whole.  The rejection demonstrates the claimed shapes and chosen routing is merely generic shapes known and used in the art, with anticipated success.

Regarding the argument that the Office is miss reading the limitation of “filling the entire area.” This argument is ignoring the fact that the claim recites “comprising” thus the limitations are open ended and not limited to only the recited elements.  Further this argument ignores the rejection as a whole, ignoring the cited art demonstrating a RDL bridge is well known to be formed even when no line crosses under. (See See Shih et al. figure 12 (US 9761559 B1) and/or Hu et al. Figure 4 (US 8957694 B2).    


The further arguments that omitting the under wiring trace will destroy the device of Yew as modified by Park, is not persuasive as the argument is a false equivalency, equating a recited intended use of the structure in Park to the actual operation of the device.  These are two completely different things.  The argued statement in Park, that the upper bidge’s purpose is so it can cross underlying wires with out shorting is merely a stamen of intened use.  The bridge would function the same regardless of wether or 
This argument, also ignores the rejection as a whole, which is the shape of the RDL/UBMs are known and used.  The shapes routinely have the claimed bridges with and without underlying crossing wiring.  Several references are provided teaching the generic concept in the art.  The mere change and/or selection is not disclosed to provide any unexpected result, benefit, result, operation, and/or function.  As demonstrated in the numerous cited reference, the generic change has well anticipated and expected results.
The arguments regarding “may be done” or “could be done” are not persuasive, as the rejection is not merely sating the argued conclusive statement.  The rejection in fact presents factual evidence that the generic changes ARE DONE in the art, and have reasonable anticipation of success, as they are merely performing generic routing of lines.  The shapes are not disclosed provide any further unexpected results and/or benefits.

The arguments discussing the cited additional references Shih and Hu are not persuasive.  It is argued  Shih does not recite “RDL/UBM bridge”.  The mere use of different names of the elements in the cited reference does not preclude the fact the 
Similarly, the arguments to Hu are not persuasive.  Hu clearly depicts a metallization level for routing a electrical signal having the claimed shape of a bridge connecting two disconnected points of a lower RDL where the area under the RDL bridge is completely filled with a dielectric and without any other structure besides the dialectic in the area.  Hu is factual proof of concept, demonstrating the general state of the art at the time of the invention.  The claimed shape and arrangement does not provide any unknown or unexpected addition to the art from what is well understood.  The further arguments to Hu, for not teacher other spurious elements in which it was not applied to teach are irrelevant
 to the rejection as presented.



 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. (US 20150041987 A1) in view of Park ( US 7977783 B1) and in view of Shih et al. (US 9761559 B1) and/or Hu et al. (US 8957694 B2).

    PNG
    media_image1.png
    479
    706
    media_image1.png
    Greyscale

Regarding claim 1, Yew teaches semiconductor device comprising: 
[120A] encapsulated within an encapsulant [122]; 
a through via [130] extending from a first side of the encapsulant to a second side of the encapsulant; 
a first redistribution layer [102-108] electrically connected to the first semiconductor die [120A]; 
a dielectric layer over the first redistribution layer [Top dielectric layer of RDL metal level, directly below dielectric layer 106.]; 
a first conductive material [126 – wider regions] extending through the dielectric layer [106]  and in physical contact with a first portion of the first redistribution layer at a first interface, the first interface having a first width; 
a second conductive material [126 – narrower regions] extending through the dielectric layer and in physical contact with the first portion of the first redistribution layer at a second interface, wherein at least part of the second interface is located directly over the through via (Yew Fig. 6 – As shown in Yew figure 6, the level of conductive material 126 having the second interface is located directly over the through via[s] 130).

    PNG
    media_image2.png
    210
    199
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    210
    199
    media_image2.png
    Greyscale

the first portion of the first redistribution layer extending continuously from the first interface to the second interface; 
an external connection [128] in physical contact with the first conductive material [126]; and 
a dielectric material [106/103B] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material facing away from the through via (Yew Fig. 6).. 
The referenced figure 6 of Yew may not be explicitly clear in showing second interface having a second width less than the first width.  

Park et al. figure 11A provides a larger detailed drawing demonstrating a UBM via width being “larger” than a RDL via located in the same level, wherein the RDL level 
It is noted that the claimed range of larger is not precisely or explicitly provided for in the written description.  Larger is merely a observational suggestion supported by the admitted imprecise figures1.  As such Larger may be any conceivable unit of measurement.2

    PNG
    media_image3.png
    283
    491
    media_image3.png
    Greyscale

Figure 11 A of Park depicts a UBM/RDL over and connected to a semiconductor device having
a first redistribution layer [metal layers 151, 152,144, 143,113, etc  Dielectic/insulating/passivation/etc layers 840,140,120, 114] electrically connected to the first semiconductor die [110]; 
a dielectric layer [140] over the first redistribution layer]; 
a first conductive material [151 – wider regions] extending through [opening 142] the dielectric layer [140]  and in physical contact with a first portion [131] of the first redistribution layer at a first interface, the first interface having a first width (the interface has a width to the identical extent to at which the Applicant’s own drawings provide support for.); 
a second conductive material [144 – narrower] extending through the dielectric layer [140] and in physical contact with the first portion [131] of the first redistribution (The second width interface has a width to the identical relative extent to at which the Applicant’s own drawings provide support for.),  the first portion of the first redistribution layer extending continuously from the first interface to the second interface, 
the second conductive material [144] also in physical contact with a second portion [231] of the first redistribution layer, the second portion of the first redistribution layer being separated from the first portion of the first redistribution layer by the dielectric layer [140]3, 
a first portion of the dielectric layer filling an entire area defined below the second conductive material to a straight line extending between a bottommost surface of the first portion of the first redistribution layer and a bottommost surface of the second portion of the first redistribution layer (Park Fig. 11A -  Note that the claim recites “comprising” thus is open ended and does not exclude unrecited elements.  Even though Park Fig. 11A depicts lines 233 passing though the space, the claim does not exclude the like.4;
an external connection [160] in physical contact with the first conductive material [151]; and 
[840] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material [144] facing away from the through via (Park Fig. 11A).

Further regarding the two lines 233 of Park located in  filled space between the two portions of the redistribution layer.  As shown in figure 4A of Park, lines 233 are merely routing lines.  These in the specific space may be omitted should one not desire or need the lines 233 in the location. [ Note: omitting of the elements does not render the bridge structure defective or provide any unexpected results/benefit. See Shih et al. figure 12 (US 9761559 B1) and/or Hu et al. Figure 4 (US 8957694 B2) demonstrating the generic upper level ubm/rdl bridge connecting two lower level RDL lines.  The shape is directly analogous to the shape of Park should 233/253 omitted by rerouting.  The bridge as suggested, and as expected in the art is reasonably expected to operate/function as normally expected without unexpected results or benefit.]
     As understood in the art one could alternatively route the line around obstacles rather than through or under  or even omit the line[s] altogether should there be no need.  This change in shape/arrangements  would be considered merely a optimizable arrangement parameter which does not provide any unexpected results or benefit other than change [for a example] the routing layout.  The lines and levels will operate and function as normally expected regardless of the layout.   There is not recognized or understood criticality to having or not having a line or lines in the specific location.  Therefore it would be obvious to omit the lines to one of ordinary skill in the art should lines not be needed or desired to be routed in a different location.  The simple 



In view of Park it would be obvious to one of ordinary skill in the art replace the RDL level of Yew with Park should the design layout be desired, as a conventional RDL/UBM levels are known and understood to be capable having the clamed shapes/layout.  The shapes and layout are not recognized or understood to provide any further unexpected results and/or benefit, and thereby merely amount to the claimed of a particular shape which is otherwise known to be capable of being produced by one of ordinary skill and understanding in the art.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 2, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a solder ball (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 3, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a conductive pillar (Yew Fig. 6 & Park Fig. 11A).  

Regarding claim 4, Yew in view of Park disclose a semiconductor device of claim 3, further comprising a metal cap layer on the conductive pillar. 

Regarding claim 5, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first conductive material comprises a first material and the second conductive material comprises the first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 6, Yew in view of Park disclose a semiconductor device of claim 5, wherein the first portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A).  

Regarding claim 7, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is electrically connected through the first portion of the first redistribution layer to both the second conductive material and the first conductive material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 8, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6).

Regarding claim 9, Yew in view of Park disclose a semiconductor device comprising: an external connector; 
a underbump metallization layer with a first portion and a second portion, the first portion of the underbump metallization layer being in direct physical contact with the external connector (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a first dielectric material separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a second dielectric material different from the first dielectric material separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer, wherein a combination of the first dielectric material and the second dielectric material electrically isolate every surface of the second portion of the underbump metallization layer except for a first surface and a second surface(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
a first redistribution layer comprising: 
a first portion of the first redistribution layer in direct physical contact with the first surface (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); and 
a second portion of the first redistribution layer in direct physical contact with both the second surface and the first portion of the underbump metallization layer, wherein (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a semiconductor die electrically connected to the external connector through the first portion of the underbump metallization layer and electrically connected to the first portion of the first redistribution layer through the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
an encapsulant surrounding the semiconductor die (Yew Fig. 6 – See regarding claim 1);
and through vias extending from a first side of the encapsulant to a second side of the encapsulant, wherein at least one of the through vias is located directly below at least a part of the second surface (Yew Fig. 6– See regarding claim 1).

Regarding claim 10, Yew in view of Park disclose a semiconductor device of claim 9, wherein both the first portion of the underbump metallization layer and the second portion of the underbump metallization layer comprise a first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 11, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 12, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a solder ball (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 13, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a conductive pillar (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 14, Yew in view of Park disclose a semiconductor device of claim 13, further comprising a metal cap layer over the conductive pillar (Yew Fig. 6 & Park Fig. 11A).


Regarding claim 15, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer is in direct physical contact with the second surface along a first interface with a first width and wherein the second portion of the first redistribution layer is in direct physical contact with the first portion of the underbump metallization layer along a second interface with a second width larger than the first width (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1). 

Regarding claim 16, Yew in view of Park disclose a semiconductor device of claim 9, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6).

Claims 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. in view of Park in view of Shih et al. and/or Hu et al in view of Huang( US 9087832 B2).

Regarding claim 17, Yew in view of Park disclose a package structure comprising: a first package comprising: 
a molding compound laterally encapsulating a die and an electrical connector, the electrical connector (i.e. via) adjacent the die, the die having a first side and a second side opposite the first side (Yew Fig. 6 – See regarding claim 1); 
a redistribution layer (RDL) over the first side of the die and the molding compound (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
an under bump metallurgy (UBM) layer over the RDL(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
an insulating layer over the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); and 
a first conductive connector over a first portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
 wherein: 
the UBM layer comprises a second portion separated from the first portion by a first insulating material of the insulating layer, at least a part of the second portion of the UBM layer directly overlying the electrical connector (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
the first portion, second portion, and third portion electrically connected to the first conductive connector (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1);  and 
a second insulating material is interposed between the third portion of the RDL and the first insulating material, the first insulating material in a different material layer than the second insulating material (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1),
wherein the second insulating material completely fills the entire region located between the third portion of the RDL and a fourth portion of the RDL, the fourth portion of the RDL being in electrical connection with the third portion of the RDL through the second portion of the UBM (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1)
. 
Regarding the further limitation of wherein the electrical connector having a constant width from a first side of the molding compound to a second side of the molding compound opposite the first side of the molding compound, and wherein the electrical connector has a height equal to the molding compound, similar to discussed regarding the support for the relative widths5, the support for these limitation rest solely in the admittedly not to scale and imprecise provided figures.  The originally filed written description is silent upon what is to be considered a “constant width” and/or “a equal 
It is unclear if the language is to account in any naturally occurring process error, surface roughness fluctuations etc.. While there may be support for a interpretation of wherein the connector has a close to or substantially constant width, it is unclear if it is exactly constant.  Further, there is no disclosure or discussion describing any unexpected results, benefits functions attributed to this limitation.  As such the limitation is not understood or recognized to provide any unexpected results and/or benefit.  This same analysis applies to the limitation of “equal height”.  
When viewing the reference Yew, the connector is planar with the top surface of the mold material, as the planar surface is where the RDL levels are formed.  It could be argued the connector extends to the same height of the mold, thus having the same height, noting that the portion protruding from the opposite side may be considered a standoff or bond pad.  Further, at the sized scale, one could considered the connectors also substantially constant width, as the interpretation of the range is not precisely limited or defined in the specification as there is no written description and the understanding is solely relying upon not to scale figures.
Regardless, forming the structures to have a substantially constant width and a height equal to that of the mold is a known option.  For support see Huang et al. for generic support of this known convention, as Huang depicts in the same manner a the Applicant’s figures the connectors having a constant width and a matching height equal to the molding material which encapsulates a chip and connectors and with a RLD level thereon.

    PNG
    media_image4.png
    251
    398
    media_image4.png
    Greyscale

In view of Huang one of ordinary skill in the art would find it obvious to change the shapes of the device of Yew, such that the connectors of Yew could have a constant width and be the same height/length that matches the thickness of the molding material.  
Alternatively, one could merely replace the RDL level of Huang with the RDL level disclosed in Park et al. in the same manner as combining Yew and Park witth regards to claim 1.
In view of the cited prior art it is obvious to one of ordinary skill in the art to shape the elements as claimed.

Regarding claim 18, Yew in view of Park in view of Huang disclose a package structure of claim 17, wherein the RDL and the UBM layer electrically connects the die to the first conductive connector (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 19, Yew in view of Park in view of Huang disclose a package structure of claim 17 further comprising, a second package coupled to the first package using a second set of conductive connectors, the second package being proximate the second side of the die (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 20, Yew in view of Park in view of Huang disclose a package structure of claim 19 further comprising, a substrate coupled to the first package using the first conductive connector, and wherein the second package comprises a second die (Yew Fig. 6 & Park Fig. 11A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/11/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks filed 9/29/2020.
        2 The relative size is merely supported by the suggestion by observing the figures which are admitted on not be to scale.  As such it may only be claimed and interpreted that the first width (ie. Claim 15 – UBM) may be larger.  The extent of what is to be considered larger is however not explicitly or precisely defined/described in the written description.  Effectively, due to the lack of written description defining the intended ranges, the width may theoretically and reasonably be no more larger than a mere Plank’s length in width and meet the scope of the claim.  The Plank length is the smallest possible unit of measurement.  A Planck’s length is so small, there is no known means of measuring the differences between two locations that are closer than a Planck length.  This effectively claimed range of relative size difference is well within process variation error of relative structures that would/could be considered substantially the same in width.   There for the scope of the broadly claimed range which is not explicitly defined by any written description would/could overlap with widths that are substantially the same.  Due to standard process error it would be considered a obvious variant that even structure with desired substantial the same widths would naturally have variation where a width would deviate by more than a Planck’s length and would be obviously smaller or larger.
        3 While not labeled in the region, dielectric martial layer 140 fills the entire defined region.
        4 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450
        5 See footnote in regarding claim 1.